Citation Nr: 1530341	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) from July and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In those decisions, the RO denied entitlement to service connection for bilateral hearing loss.

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  His hearing request was subsequently withdrawn in September 2014.

In October 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board denied the claim of service connection for bilateral hearing loss by way of a November 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In May 2015, the Court set aside the Board's November 2014 decision and remanded the case for readjudication in compliance with directives specified in a May 2015 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current bilateral hearing loss related to exposure to loud noises in service associated with military aircraft and hydraulic equipment used in the maintenance of such aircraft.  He only occasionally used hearing protection when exposed to such noise in service.  

A VA examination was conducted in June 2011 and the Veteran was diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2014).  The audiologist who conducted the examination opined that it was not likely ("less likely as not") that the Veteran's hearing loss was due to service.  The examiner reasoned that the Veteran was given whispered voice tests both at the time of service entrance and upon separation from service.  However, there was also a pure tone audiogram dated in February 1958 which revealed normal hearing bilaterally.  The Veteran's hearing was shown to be within normal limits "shortly after separation" and there was no further proof of hearing loss until his first VA examination in 2001.  Also, there are multiple causes of sensorineural type hearing loss and in many cases an exact etiology cannot be determined.  For instance, sensorineural hearing loss can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.

The June 2011 opinion is partly based on a finding that there was no proof of hearing loss until a VA examination in 2001, but it does not reflect consideration of the Veteran's reports in his May 2011 claim (VA Form 21-4138) and during the June 2011 VA examination that hearing loss began when he got out of service and had continued throughout his adult life.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Also, the examiner appears to have been under the impression that the February 1958 audiogram was conducted after service, but the Veteran was still on active duty at that time and did not leave service until December 1958.  There is otherwise no evidence of normal hearing shortly after his separation from service.  Hence, the Board finds that the June 2011 examiner or another medical professional should be given the opportunity to comment on the Veteran's statements and provide a new opinion as to the etiology of his hearing loss.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA records of treatment from the VA Tennessee Valley Healthcare System dated from March 2014 through the present and all treatment records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the audiologist who conducted the June 2011 VA audiologic examination to review the claims file, including a copy of this remand and all relevant electronic records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current bilateral hearing loss.

For any hearing loss diagnosed since May 2011, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset during service, had its onset in the year immediately following service, is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service?

For purposes of the above opinion, the opinion provider shall assume that the puretone threshold at 500 Hertz in the right ear, as converted to ISO units, during the February 1958 audiologic evaluation in service was 25 decibels.
In formulating the above opinion, the opinion provider must acknowledge and comment on any hearing loss diagnosed since May 2011, the Veteran's reports of exposure to loud noises in service associated with military aircraft and hydraulic equipment used in the maintenance of such aircraft with only occasional use of hearing protection, the hearing evaluation conducted in service in February 1958, and the Veteran's reports in his May 2011 claim (VA Form 21-4138) and during the June 2011 VA examination that hearing loss "began when he got out of the service and [had] gradually gotten worse over the years" and that he had experienced "significant hearing loss throughout [his] adult life." 

The absence of evidence of treatment for hearing loss or hearing loss as defined in 38 C.F.R. § 3.385 in the Veteran's service treatment records cannot, standing alone, serve as the basis for negative opinion.

The opinion provider must provide reasons for each opinion given.

If the June 2011 audiologist is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




